COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Andrew Whallon, Dahlia Garcia and Richard Grayshaw v. City of
                         Houston

Appellate case number:   01-11-00333-CV

Trial court case number: 0851588

Trial court:             270th District Court of Harris County

        The Court’s March 28, 2013 order on appellants’ motion for rehearing is withdrawn.
Appellants’ motion for rehearing filed February 15, 2013 will be considered by a panel
consisting of Chief Justice Radack and Justices Bland and Huddle.
       Appellants’ April 12, 2013 motion for reconsideration en banc is dismissed as moot.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: May 10, 2013